Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 6/1/2022.  
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites “apparatus according to claim 38” but claim 38 is directed to a method claim. As such, it is unclear if claim 39 is directed to an apparatus or to a method. For, the purposes of examination, it will be assumed the claim is directed to a method. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26, 28-30 and 32-33 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rothman (US 2014/0183104). 
Regarding claim 26, 28-30 and 32-33 and 35, Rothman ‘104 discloses an apparatus comprising hydrophobic particles capable of being added to a mineral ore mixture in which they are mixed in a mixer [0096] and then subjected to one of several different separators including a screen [0086], a hydrocyclone [0034] or a jig [0034], [0086]. 
The hydrophobic particles are sized to be in the range of 50-500 microns [0110] while the mineral particles may be smaller than the hydrophobic particles or larger than the hydrophobic particles or similar in size to the hydrophobic particles [0110-0111]. Further Rothman ‘104 discloses the mineral particles can be -200 microns or -100 microns [0110]. The claim recitation of “by about 50% less than 150 microns” reads on the  -100 microns mineral particles in Rothman ‘104. As the size of the hydrophobic particles added may be in the range of 50-500 microns and larger than the mineral particles then it would have been obvious to one of ordinary skill to choose a size range of hydrophobic particles in the size of “about 300 microns or more” as recited in claim 1. The hydrophobic particles and mineral particles of claim 1 appear not to define a structural element as required for an “apparatus” claim. If interpreted as a material acted upon rather than an structural element the claim 1 would be anticipated. It is noted that the claimed ranges are encompassed by the taught ranges in Rothman and either anticipated or obvious in view of Rothman (When the prior art discloses a range which touches or overlaps the claimed range, but no specific examples falling within the claimed range are disclosed, a case by case determination must be made as to anticipation. In order to anticipate the claims, the claimed subject matter must be disclosed in the reference with "sufficient specificity to constitute an anticipation under the statute." What constitutes a "sufficient specificity" is fact dependent. If the claims are directed to a narrow range, and the reference teaches a broader range, other facts of the case, must be considered when determining whether the narrow range is disclosed with "sufficient specificity" to constitute an anticipation of the claims. Compare ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012) with Atofina v. Great Lakes Chem. Corp, 441 F.3d 991, 999, 78 USPQ2d 1417, 1423 (Fed. Cir. 2006).In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to the limitation that the hydrophobic media particles have a size and density configured to emulate coarser particles, it is noted that the coarser particles of ore are considered to be material worked upon and are not given patentable weight ("[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). As such, the apparatus taught in Rothman contains all patentable structural limitations as to what the device is and meets the claim limitations in either an anticipatory or obvious manner. It is further noted that sizing of the particles and the coarse ore particles are similar and depending on the ore/coarse particles intended to be treated, the density may be similar too. It is also noted that Applicant has not limited or provided ranges as to what is meant by the particles emulating the coarse particles and one skilled in the art would have found that as the hydrophobic particles are mixed with and contact the ore particles, they emulate the coarse particles. Attention is also directed to [0053] and [055] discussing that the density and size of the hydrophobic particles can be modified. 
Claim 34 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothman ‘104 as applied to claim 33 and 35 above, and further in view of Rothman (US 2014/0166585). Rothman ‘585 adds the step of releasing and washing and recycling hydrophobic media [0024] in a mineral beneficiating process similar to Rothman ‘104. The addition of this step would benefit the Rothman ‘104 process. 
Claim 27 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior arts as applied to claims 26 and 35 respectively above, and further in view of AU 2013100023. Claims 27 and 36 recites a fluidized bed separator that defines over Rothman ‘104. The jig separator disclosed in Rothman ‘104 operates a “stratifier” separator similar in all principles to the jig separator. To use the recited fluidized bed separator in place of the jig would have been obvious o one of ordinary skill in the art. 
Claims 38, 40-42 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothman (US 2014/0183104). Rothman ‘585 adds the step of releasing and washing and recycling hydrophobic media [0024] in a mineral beneficiating process similar to Rothman ‘104. The addition of this step would benefit the Rothman ‘104. In regards to the emulating coarse particles, is noted that Applicant has not limited or provided ranges as to what is meant by the particles emulating the coarse particles and one skilled in the art would have found that as the hydrophobic particles are mixed with and contact the ore particles, they emulate the coarse particles. Attention is also directed to [0053] and [055] discussing that the density and size of the hydrophobic particles can be modified.  
Claims 39, 45 and 47-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothman ‘104 as applied to claim 38 above, and further in view of AU 2013100023. See claims 27 and 36 above for rational. 
Claims 46 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claims 45 and 47 respectively above, and further in view of Rothman ‘585. Claims 46 and 49 recites a fluidized bed separator that defines over Rothman ‘104. The jig separator disclosed in Rothman ‘104 operates  a “stratifier” separator similar in all principles to the jig separator. To use the recited fluidized bed separator in place of the jig would have been obvious o one of ordinary skill in the art. 
Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive. Applicant argues that as the hydrophobic particles in Rothman are designed to have a lower density and thus cannot emulate the coarse particles. First, the density of the coarse particles is never stated or claimed and the coarse particles could include components, such as coal, that have a lower density which would be similar to the lower density of the hydrophobic particles in Rothman. Next, the term used in emulate and one skilled in the art would have found that this encompasses a wide range. As such, particles that have a different density could also emulate the coarse particles especially as they are mixed with the ore particles during treatment. Lastly, Rothman teaches that both size and density of the particles can be modified as a results effective variable that can be optimized ([0053] and [055]).
In regards to the assertion that claim 35 was not properly rejected, it is noted that while claim 35 was not explicitly stated in the 102/103 rejection under Rothman, the subject matter was properly included in the body of the rejection (screen) and in the rejection of claims 34 and 37 as well as claims 27 and 36, claim 35 is explicitly mentioned as part of the rejection. Therefore, it is clear from the content of the rejection as well as the following rejections that claim 35 as included in the rejection and it not being positively recited was merely an oversight. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777